DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/088,197 filed on 11/3/20 has a total of 21 claims pending for examination; there are 2 independent claims and 19 dependent claims, all of which are examined below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/21 has been entered.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record alone or in combination fails to teach or fairly suggest an input/output block comprising a clock data recovery block (CDR block), a compensation block, and an equalizer block; a signal processing block configured to the input/output block; a receiver module comprising a transimpedance amplifier block (TIA block); a communication block provided on the substrate member and operably coupled to the input/output block, the signal processing block, the driver module, and the receiver module; a communication interface coupled to the communication block; a control block provided on the substrate member and coupled to the communication block, and a self test block provided on the substrate member and configured to receive a loop back signal from at least one of the signal processing block, the driver module, or the silicon photonics device in combination with the other limitations found in the claim.
With regards to claims 2-14, due to their dependence from claim 1, they are allowable for at least the same reasons.

With regards to claim 15, the prior art of record alone or in combination fails to teach or fairly suggest an input/output block comprising a clock data recovery block (CDR block), a compensation block, and an equalizer block; a signal processing block configured to the input/output block; a receiver module comprising a transimpedance amplifier block (TIA block); a communications block provided on the substrate member and operably coupled to the input/output block, the signal processing block, the driver block, and the receiver block; a communication interface coupled to the communication block;  a control block provided on the substrate member and coupled to the communication block; 
a self test block provided on the substrate member and configured to receive a loop back signal from at least one of the signal processing block, the driver module, or the silicon photonics device; initiating a signal from the control block to initiate a laser bias or a modulator bias; and tuning, using the control block, the silicon photonics device, in combination with the other limitations found in the claim.
With regards to claims 16-21, due to their dependence from claim 15, they are allowable for at least the same reasons.
The following is a discussion of the closest prior art found and how it differs from the instant application:
US Patent Application Publication No. 20100021166 to Way teaches in figure 31, a monolithically integrated system on a chip device including a silicon substrate member, a data input/output interface [fig 31 elements 133, 143], input/output block including a serdes block [fig 31 element 3110], a signal processing block [fig 31 element 3110], a driver module [fig 31 elements 113], a driver interface, and a receiver module [fig 31 elements 123]. Way teaches all of these limitations but is silent as to the limitations disclosed in the reasons for indicating allowable subject matter above.
US Patent Application Publication No. 20110267676 to Dallesasse et al. teaches in figure 9, a data input/output interface coupled to an input/output block, a driver interface coupled to a driver module and a control block. Dallesasse teaches all of these limitations but is silent as to the limitations disclosed in the reasons for indicating allowable subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/           Primary Examiner, Art Unit 2181